Citation Nr: 1241970	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded the case for further development in November 2003, October 2005, January 2007, and February 2009.  

In a November 2010 decision, the Board denied service connection for a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a September 2011 order, the Court granted the motion, vacated the Board's November 2010 decision and remanded the matter to the Board for further readjudication.  

In May 2012, the Board remanded the case for additional evidentiary development, including obtaining the Veteran's available records from the Social Security Administration.  

For the reasons indicated below, the appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In November 2012, the Veteran, acting through his representative, requested that a video conference hearing be scheduled for him before the Board.  Specifically, he requested a 3-way video conference hearing before the Board with the Veteran to be located at the RO in Muskogee, Oklahoma, and the Veteran's representative to be located at the RO in Detroit, Michigan.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a video conference hearing before the Board, according to the date of his request for such a hearing.  If feasible, the video conference hearing should be scheduled so that the Veteran can attend the hearing at the RO in Muskogee, Oklahoma, and the Veteran's representative can attend the hearing at the RO in Detroit, Michigan.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



